DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2020.
Applicant’s election without traverse of claims 1 -12in the reply filed on 07/22/2020 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (U.S. 2017/0005494).





Regarding 1, Li teaches an electronic apparatus (shown in figure 1 A item 100A defined in paragraph [0023] as a hub).
	Li teaches a power supply (figure 2A item 116 defined in paragraph [0026] as a power supply). 
Li teaches comprising: a USB (Universal Serial Bus) interface configured to connect with a plurality of external devices and supply an electric power to each of the external devices connected with the USB interface, the plurality of external devices including a first device having a battery and a second device (shown in figure 1A items 113 defined in paragraph [0023] as a USB connectors which allow a plurality of devices to be connected to the hub). 
Li teaches a controller (shown in figure 2 item 117 defined in paragraph [0023] as a controller) configured to: when the first device and the second device are connected with the USB interface (shown in figure 2A items 10 and 30 defined in paragraph [0023] wherein a first device is electronic device item 10 and second device is portable device item 30 connected to the USB interface items 151, 152, 151’ and 152’). Li teaches determine whether the first device satisfies a first condition concerning charging of the battery of the first device (defined in paragraph [0028] wherein the control circuit 112 can be informed the required voltage of the first device interpreted as electronic device 10)
Li teaches in response to determining that the first device satisfies the first condition, set a specific ratio larger than when it is determined that the first device does not satisfy the first condition, the specific ratio being a ratio of an electric power to be supplied to the first device from the power supply via the USB interface to an electric power to be supplied to the second device from the power supply via the USB interface (Paragraph [0026] teaches a ratio interpreted as charging station wherein the control circuit 112 can inform the electronic device 10 of the present state of the power module 119 all the time. When the power supply, interpreted as power module 119 is electrically connected with the AC source 20, the control circuit 112 will instruct the electronic device 10 to stop the power supply mode. After that, the control circuit 112 instructs the power module 119 to adjust and output voltage to the first connector 111, and then instructs the electronic device 10 to actuate the internal switch for switching the USB port 10a to the charging mode. Paragraph [0032] wherein the priority and a specific ratio, interpreted as a ratio, of the power supply from the electronic device 10 and the DC source 40' can be set. Wherein since the ratio can be set to what the system requires, a specific ratio is met)

Regarding claim 2, Li teaches the electronic apparatus according to claim 1, wherein the controller is further configured to, in response to determining that the first device satisfies the first condition, make the electric power to be supplied to the first device via the USB interface larger than when it is determined that the first device does not satisfy the first condition (shown in figure 2A wherein the power module item 119 provides power to the first device interpreted as item 10, via 1112. Paragraph [0028] teaches the control circuit 112 can be informed the required voltage of the first device interpreted as, electronic device item 10, is 20V via the first data transmission line 1111 and in response, the output voltage V1 of the AC/DC converter 1191 is adjusted to be 20V for supplying power to the electronic device 10).

Regarding claim 3, Li teaches the electronic apparatus according to claim 1, wherein the controller is further configured to, in response to determining that the first device satisfies the first condition, make the electric power to be supplied to the second device via the USB interface smaller than when it is determined that the first device does not satisfy the first condition (defined in paragraph [0028] wherein the control circuit 112 can be informed the required voltage of the first device, interpreted as the electronic device 10, is 20V via the first data transmission line 1111 and adjust the output voltage V1 of the AC/DC converter 1191 to be 20V for supplying power to the electronic device 10. Besides, the output voltage V2 of the first DC/DC converter 1193 may be smaller such as 5V for supplying power to the second device, interpreted as portable device 30).

Regarding claim 4, Li teaches the electronic apparatus according to claim 1, wherein the controller is further configured to, when the second device has a battery, determine whether the first device satisfies the first condition, and wherein the first condition includes a requirement that a first charge amount of the battery of the first device is smaller than a second charge amount of the battery of the second device by a first particular amount or more (defined in paragraph [0023] wherein the second device, interpreted as a portable device item 30 is a cell phone, a tablet computer, a card reader, a storage device, and the like, which is known to comprise a battery. Paragraph [0032] teaches wherein the current-sharing circuit item 2197, the priority and ratio of the power supply from the first device, interpreted as electronic device item 10 and the DC source 40' can be set, such that the second device interpreted as portable device item 30 can utilize the maximum power source abundantly. Thus the current sharing circuit allows the second device, interpreted as portable device 30, may be charged based on the charge value of the first device, interpreted as an electronic device item 10).

Regarding claim 5, Li teaches the electronic apparatus according to claim 4, wherein the controller is further configured to: in response to determining that the first device does not satisfy the first condition, determine whether a second condition is satisfied, the second condition including a requirement that the first charge amount is smaller than the second charge amount by a second particular amount or more, the second particular amount being smaller than the first particular amount; and in response to determining that the second condition is not satisfied, make the specific ratio smaller than when it is determined that the second condition is satisfied (Paragraph [0032] teaches wherein the current-sharing circuit item 2197, the priority and ratio of the power supply from the first device, interpreted as electronic device item 10 and the DC source 40' can be set, such that the second device interpreted as portable device item 30 can utilize the maximum power source abundantly. Thus the current sharing circuit allows the second device, interpreted as portable device 30, may be charged based on the charge value of the first device, interpreted as an electronic device item 10. The conditions of the first and second device can be set so as to prioritize and create a desired ratio between the devices).

Regarding claim 6, Li teaches the electronic apparatus according to claim 5, wherein the controller is further configured to, in response to determining that the second condition is not satisfied, set the electric power to be supplied to the first device via the USB interface to be identical to the electric power to be supplied to the second device via the USB interface (Paragraph [0032] teaches wherein the current-sharing circuit item 2197, the priority and ratio of the power supply from the first device, interpreted as electronic device item 10 and the DC source 40' can be set, such that the second device interpreted as portable device item 30 can utilize the maximum power source abundantly. Thus the current sharing circuit allows the second device, interpreted as portable device 30, may be charged based on the charge value of the first device, interpreted as an electronic device item 10. The conditions of the first and second device can be set so as to prioritize and create a desired ratio between the devices).

Regarding claim 11, Li teaches the electronic apparatus according to claim 1, wherein the controller is further configured to, when the second device does not have a battery, determine whether the first device satisfies the first condition, and wherein the first condition includes a requirement that a first charge amount of the battery of the first device is smaller than a particular value (Paragraph [0032] teaches wherein the current-sharing circuit item 2197, the priority and ratio of the power supply from the first device, interpreted as electronic device item 10 and the DC source 40' can be set, such that the second device interpreted as portable device item 30 can utilize the maximum power source abundantly. Thus the current sharing circuit allows the second device, interpreted as portable device 30, may be charged based on the charge value of the first device, interpreted as an electronic device item 10. The conditions of the first and second device can be set so as to prioritize and create a desired ratio between the devices). 

Regarding claim 12, Li teaches the electronic apparatus according to claim 1, wherein the controller is further configured to: in response to an external device having a battery being newly connected to the USB interface, transmit to the newly-connected external device an inquiry about a charge amount of the battery of the newly-connected external device; and receive, from the newly-connected external device, the charge amount of the battery of the newly-connected external device (paragraph [0028] teaches wherein the power module 119 detects when different devices are connected to the hub item 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2017/0005494) in view of Cooper (U.S. 2015/0263548).

Regarding claim 8, Li teaches the electronic apparatus according to claim 1, but does not explicitly teach wherein the controller is further configured to, when the second device has battery, determine whether the first device satisfies the first condition, and wherein the first condition includes a requirement that a first charging completion time for the battery of the first device is earlier than a second charging completion time for the battery of the second device.
	Cooper teaches wherein the controller is further configured to, when the second device has battery, determine whether the first device satisfies the first condition, and wherein the first condition includes a requirement that a first charging completion time for the battery of the first device is earlier than a second charging completion time for the battery of the second device (defined in paragraph [0049] wherein users may be able to set a priority order for charging, while in other embodiments, priority may be determined by estimated time to completion, charge cycle position, percentage charge completion, or other factors. Thus, since the charging sequence may be controlled, the first device may be charged wherein a first condition is met and be charged earlier than the second device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Li reference with the sequential charging of the Cooper reference so that charging time may be expedited.
The suggestion/motivation for combination can be found in the Cooper reference in paragraph [0049] wherein charging priority is taught. 

Regarding claim 9, Li teaches the electronic apparatus according to claim 8, but does not explicitly teach further comprising an acceptor configured to accept the first charging completion time and the second charging completion time.
(defined in paragraph [0049] wherein users may be able to set a priority order for charging, while in other embodiments, priority may be determined by estimated time to completion, charge cycle position, percentage charge completion, or other factors. Thus, since the charging sequence may be controlled, the first device may be charged wherein a first condition is met and be charged earlier than the second device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Li reference with the sequential charging of the Cooper reference so that charging time may be expedited.
The suggestion/motivation for combination can be found in the Cooper reference in paragraph [0049] wherein charging priority is taught.  

Regarding claim 10, Li teaches the electronic apparatus according to claim 9, wherein the USB interface has a plurality of ports each connectable with one of the plurality of external devices (shown in figure 1A item 113 shown as a plurality of ports). 
Li does not explicitly teach wherein the acceptor is further configured to accept a charging completion time for each of the ports.
Cooper teaches wherein the acceptor is further configured to accept a charging completion time for each of the ports (defined in paragraph [0049] wherein users may be able to set a priority order for charging, while in other embodiments, priority may be determined by estimated time to completion, charge cycle position, percentage charge completion, or other factors. Thus, since the charging sequence may be controlled, the first device may be charged wherein a first condition is met and be charged earlier than the second device). 

The suggestion/motivation for combination can be found in the Cooper reference in paragraph [0049] wherein charging priority is taught.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Li reference does not teach or suggest, “in response to determining that the first device satisfies the first condition set to a specific ratio larger than when it is determined that the first device does not satisfy the first condition, the specific ratio being a ratio of an electric power to be supplied to the first device from the power supply via the USB interface, to an electric power to be supplied to the second device from the power supply via the USB interface.” Sakai teaches  in paragraph [0026] teaches a ratio interpreted as charging station wherein the control circuit 112 can inform the electronic device 10 of the present state of the power module 119 all the time. When the power supply, interpreted as power module 119 is electrically connected with the AC source 20, the control circuit 112 will instruct the electronic device 10 to stop the power supply mode. After that, the control circuit 112 instructs the power module 119 to adjust and output voltage to the first connector 111, and then instructs the electronic device 10 to actuate the internal switch for switching the USB port 10a to the charging mode.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859